Citation Nr: 1607712	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  98-09 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than November 20, 1997, for the grant of service connection for panic disorder with agoraphobia.

2.  Entitlement to an initial rating in excess of 30 percent from November 20, 1997, to December 29, 2009, for panic disorder with agoraphobia.

3.  Entitlement to an initial rating in excess of 70 percent since December 30, 2009, for panic disorder with agoraphobia.

4.  Entitlement to an effective date earlier than December 30, 2009, for the grant of a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to special monthly compensation based on the need for aid and attendance of another or housebound status.

(The issues of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of pneumonia and entitlement to service connection for residuals of pneumonia are the subject to another Board decision with the same docket number.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In May 2008, the Veteran appointed an attorney for entitlement to service connection for an acquired psychiatric disorder and any downstream elements to include initially assigned ratings, effective dates, and entitlement to a total disability rating based on individual unemployability.  In September 2012, the Veteran appointed the New Jersey Department of Military and Veterans' Affairs as his representative.  

In November 2015, the Board asked the Veteran's attorney whether he represented the claimant in the issues of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of pneumonia and entitlement to special monthly compensation based on the need of aid and attendance of another or housebound status.  In January 2016, the attorney indicated that his representation was limited to the following issues: entitlement to special monthly compensation based on the need for aid and attendance of another or housebound status; entitlement to an effective date earlier than November 20, 1997, for the grant of service connection for panic disorder with agoraphobia; entitlement to an initial rating in excess of 30 percent from November 20, 1997, to December 29, 2009, for panic disorder with agoraphobia; entitlement to an initial rating in excess of 70 percent since December 30, 2009, for panic disorder with agoraphobia; and entitlement to an effective date earlier than December 30, 2009, for the grant of a total disability rating based on individual unemployability.  Therefore, the New Jersey Department of Military and Veterans' Affairs is the representative for the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of pneumonia. 

Since the issues on appeal have two representatives, the issues of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of pneumonia and entitlement to service connection for residuals of pneumonia are the subject to another Board decision with the same docket number.  In light of the above, the issues are as stated on page one of this decision.

All issues except entitlement to an effective date earlier than November 20, 1997, for the grant of service connection for panic disorder with agoraphobia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2011 rating decision implementing a May 2011 Board decision granting service connection for agoraphobia, the RO assigned an effective date of November 20, 1997, for the grant of service connection for panic disorder with agoraphobia.

2.  The weight of evidence shows that the Veteran filed a claim of entitlement to service connection for agoraphobia on November 10, 1997.

3.  The weight of evidence shows that no formal claim, informal claim, or written intent to file a claim of entitlement to service connection for an acquired psychiatric disorder was presented to VA prior to November 10, 1997.


CONCLUSION OF LAW

The criteria for an assignment of an effective date of November 10, 1997, for the grant of service connection for panic disorder with agoraphobia have been met.  38 U.S.C.A. §§ 511, 5107, 5101, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim arises from his disagreement with effective date of the disability on appeal following the grant of entitlement to service connection.  Once entitlement to service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Governing law and regulations

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award of compensation based on an original claim shall be fixed in accordance with facts found but shall not be earlier than the date of receipt of application therefor.  See 38 U.S.C.A. § 5110(a).  The implementing VA regulation provides that the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(a).  

The effective date for an award of service connection for a disability shall be the day following separation from active service or date entitlement arose if the claim was received within one year after separation from service; otherwise, the effective date shall be date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

The applicable statutory and regulatory provisions require that VA look to all communications from a veteran that may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 511(b)(2); 38 C.F.R. §§ 3.1(p), 3.155(a); Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to a veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed that meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.


Analysis

In a May 2011 decision, the Board granted service connection for agoraphobia.  In an August 2011 rating decision implementing a May 2011 Board decision granting service connection for agoraphobia, the RO assigned an effective date of November 20, 1997, for the grant of service connection for panic disorder with agoraphobia.  The Veteran's counsel argues that the effective date should be in November 1987 because the appellant filed an informal claim for service connection for agoraphobia that month. 
 
The August 2011 rating decision reflects that the RO determined that the date of the claim was November 20, 1997.  

The Board has reviewed the record to determine whether any communication to VA made by or on behalf of the Veteran prior to November 20, 1997, which could be construed as a claim for service connection for an acquired psychiatric disorder.  See Servello v. Derwinski, 3 Vet. App. 196, 198- 200 (1992); see also EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (noting that VA must liberally construe all documents filed by a claimant in order to determine, or even to infer, what claims have been filed).  The Board finds that the VA Form 21-526 (veteran's application for compensation or pension) was received on November 10, 1997.  Since the formal claim for service connection for heart disease was received on November 10, 1997, the date of receipt of the claim is November 10, 1997.  

The Board has also reviewed the record to determine whether any communication to VA made by or on behalf of the Veteran prior to his November 10, 1997, formal claim could be construed as a claim for service connection for an acquired psychiatric disorder.  See Servello, 3 Vet. App. at 198- 200; see also EF, 1 Vet. App. at 326.  The record, however, contains no such communication.

The counsel argues that in November 1987 the Veteran contacted VA seeking compensation for symptoms from agoraphobia.  The counsel adds that the appellant filed a VA Form 2680 in which he applied for benefits for his agoraphobia.  The counsel concludes that these actions clearly indicated an intent to apply for VA benefits and thus these actions were an informal claim for entitlement to service connection for agoraphobia.

The Veteran did indeed apply for VA benefits in November 1987, but there was no formal claim, informal claim, or written intent to file a claim of entitlement to service connection for an acquired psychiatric disorder in 1987.  In April 1987, the RO received a VA Form 21-526 (veteran's application for compensation or pension) in which the Veteran states that he was seeking non-service-connected pension benefits and that residuals of pneumonia, to include an allergic reaction, are the only disabilities for which he was seeking service connection.  A November 1987 report of contact notes that the appellant lost his job due to a lack of travel caused by agoraphobia and that he is seeking financial assistance.  A November 1987 VA Form 21-2680 (examination for housebound status or permanent need for regular aid and attendance) shows that agoraphobia is the complaint.

The Veteran indicated in 1987 that he wanted a VA benefit for agoraphobia.  The question is whether the benefit he was seeking or evidencing a belief in entitlement to was service connection.  While the Veteran claimed in November 1987 that due to his agoraphobia he needed financial assistance and was housebound or needed regular aid and attendance, he did not indicate an intent to claim entitlement to service connection for agoraphobia or a belief in entitlement to service connection for that disorder.  Instead, the November 1987 report of contact and the November 1987 VA Form 21-2680 coupled with the April 1987 VA Form 21-526 reflect an intent to seek non-service-connected pension benefits and entitlement to service connection for residuals of pneumonia, to include allergic reaction.  

In light of the limited and specific nature of the claim of service connection in 1987, the only intent as to agoraphobia that can be discerned is that the appellant in 1987 was expressing an intent to seek non-service-connected pension benefits in large part based on agoraphobia and that he had not expressed an intent to seek service connection for agoraphobia.  Put another way, these documents do not contain any evidence of a belief in entitlement to service connection for agoraphobia.  The Board places great weight on the April 1987 VA Form 21-526 in which the Veteran only indicates an intent to seek service connection for residuals of pneumonia, to include an allergic reaction, and identifies the time in service when he had pneumonia.  In that April 1987 claim, he did not note having agoraphobia or another psychiatric disorder, much less indicating that he had that psychiatric disorder in service.  Later in November 1987, the Veteran did not assert in the report of contact or the VA Form 21-2680 that the agoraphobia or any other psychiatric disorder began in service or was otherwise related to service.  

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against a finding that there was a formal claim, informal claim, or written intent to file a claim of entitlement to service connection for an acquired psychiatric disorder in 1987

Turning to the time period between December 1987 and November 9, 1997, the Board has reviewed the evidence of record between December 1987 and November 9, 1997, to see if the Veteran filed a claim, an informal claim, or expressed a written intent to file a claim of entitlement to service connection for an acquired psychiatric disorder.  The Board finds nothing in the record to support such a finding, and neither the Veteran nor his counsel have identified evidence to support such a finding or otherwise argued that such a finding is warranted.  See 38 C.F.R. §§ 3.1(p), 3.155.  

The Board notes that the Veteran had a panic disorder with agoraphobia prior to the effective date of service connection that has now been assigned.  The Board, however, is obligated to apply the law as Congress has created it.  As explained above, the law does not support the assignment of an effective date prior to November 10, 1997.

In conclusion, for reasons stated above, the Board finds that the effective date for the grant of service connection for panic disorder with agoraphobia is November 10, 1997.  The benefit sought on appeal, entitlement to an earlier effective date, is accordingly granted to that extent.




ORDER

Entitlement to an effective date of November 10, 1997, for the grant of service connection for panic disorder with agoraphobia is granted.


REMAND

In the other decision, the Board is reopening the claim of entitlement to service connection for residuals of pneumonia.  The issue of entitlement to special monthly compensation based on the need for aid and attendance of another or housebound status and entitlement to earlier effective date for the grant of TDIU are inextricably intertwined with the issue of entitlement to service connection for pneumonia and must be deferred pending the outcome of this service-connection issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

The Veteran has received recent VA treatment as well as in 2006.  The RO has obtained VA treatment records from March 2012 to January 2013 and from December 2013 to September 2014.  The RO should obtain all records from the VA New Jersey Health Care System from October 2014 to the present, 2013, and prior to April 2012 to include all records from December 2009 to March 2012 and from 2006 and earlier.

As for private treatment, in an October 1999 statement Dr. Hinton indicated that he or she was still treating the Veteran for panic disorder with agoraphobia.  In a 2008 authorization of release, the appellant indicated that he was received treatment from Dr. Casano as recently as 1998.  The RO should attempt to obtain any additional records from Dr. Hinton from November 1999 to the present and any records from Dr. Casano dated in 1998.

The RO has obtained records pertaining to the Veteran's claim for Social Security disability benefits.  These records, however, do not document when the appellant allegedly began to receive Social Security disability benefits, and such information is germane to the increased rating claims and the earlier-effective-date claim for the grant of TDIU.  Therefore, the RO should obtain such data.

The Veteran allegedly has not worked since 1997 and last worked at the United States Postal Service.  The RO should obtain employment information from 1997 to the present and attempt to obtain information from the United States Postal Service regarding the termination of the appellant's employment there.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his psychiatric disorder, and obtain any identified treatment.  Attempt to obtain any additional records from Dr. Hinton from November 1999 to the present and any records from Dr. Casano dated in 1998.  Regardless of the claimant's response, obtain all records from the VA New Jersey Health Care System from October 2014 to the present, 2013, and prior to April 2012 to include all records from December 2009 to March 2012 and from 2006 and earlier.

2.  Ask the appellant to provide all employment information from 1997 to the present.

3.  Contact the United States Postal Service and obtain any information regarding the Veteran's employment there, to include dates of employment and reason for termination.

4.  Take appropriate action, such as contacting the Social Security Administration, to determine whether the Veteran was granted Social Security disability benefits and, if so, the effective date of such a grant.

5.  The RO should undertake any additional development required by the evidence obtained pursuant to this remand.

6.  Thereafter, the AOJ must readjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his counsel, and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


